Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 12/27/2021, the Examiner acknowledges the following:
Claims 1 and 8 were amended.
Claims 2, 9 and 10 were canceled by Applicant.
Claim 8 was amended and the amendment overcomes the previous rejection under 35 U.S.C. 112(b). Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn by the Examiner.
The title of the invention was amended by Applicant.
Currently, claims 1 – 10 are pending. Claims 2, 9 and 10 were canceled by Applicant; therefore, claims 1 and 3 – 8 are being examined on the merits.
Allowable Subject Matter
3.	Claims 1 and 3 – 8 (renumbered as 1 – 7) are allowed.
the prior art teaches,
A photodetection circuit (Andreou – US 2017/0131143 A1) configured to selectively operate in either linear mode or Geiger mode, the photodetection circuit comprising: an avalanche photodiode; a mode switching circuit configured to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode by modifying a bias voltage applied to the avalanche photodiode during operation of the photodetection circuit; a quenching circuit configured to quench and reset the avalanche photodiode in response to an avalanche event when the photodetection circuit is operated in Geiger mode; an integration circuit configured to integrate photocurrent output by the avalanche photodiode and generate integrated charge units based at least in part on the integrated photocurrent when the photodetection circuit is operated in linear mode; and at least one counter, wherein: the at least one counter is configured to count pulses output by the avalanche photodiode in response to photon impact events when the photodetection circuit is operated in Geiger mode, and the at least one counter is configured to count integrated charge units generated by the integration circuit when the photodetection circuit is operated in linear mode and, further configured to selectively operate in one of the linear mode, the Geiger mode, and a time-of-flight measurement mode, wherein the mode switching circuit is configured to selectively switch the operating mode of the photodetection circuit between linear mode, Geiger mode, and time-of-flight measurement mode by modifying the bias voltage applied to the avalanche photodiode during operation of the photodetection circuit, the quenching circuit is configured to quench and reset the avalanche photodiode in response to an avalanche event when the 
Even though, the prior art teaches some features of the current invention such as a photodetection circuit configured to selectively operate in either linear mode or Geiger mode, the photodetection circuit comprising: an avalanche photodiode; a mode switching circuit configured to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode by modifying a bias voltage applied to the avalanche photodiode during operation of the photodetection circuit; a quenching circuit configured to quench and reset the avalanche photodiode in response to an avalanche event when the photodetection circuit is operated in Geiger mode; an integration circuit configured to integrate photocurrent output by the avalanche photodiode and generate integrated charge units based at least in part on the integrated photocurrent when the photodetection circuit is operated in linear mode; and at least one counter, wherein: the at least one counter is configured to count pulses output by the avalanche photodiode in response to photon impact events when the photodetection circuit is operated in Geiger mode (See Andreou) or a solid-state imaging device comprising a detector including a 
Regarding Claim 1, Andreou combined with Kasuga and Deane fails to explicitly disclose “A solid-state image sensor, comprising: a pixel array including a plurality of pixel cells; a pixel driving circuit configured to drive the plurality of pixel cells; a readout circuit configured to read data from the plurality of pixel cells and output an image constituted by pixels corresponding to the plurality of pixel cells; and a plurality of readout wires corresponding to respective columns of the pixel cells, the plurality of readout wires connecting the pixel cell and the readout circuit to each other, wherein: each of the plurality of pixel cells includes: an avalanche photodiode configured to detect a photon by avalanche multiplication occurring when one photon enters, and a transfer transistor configured to transfer a detection result of the photon by the avalanche photodiode to a corresponding one of the readout wires, for each of the plurality of pixel cells of the pixel array, the readout circuit determines whether a photon is detected or not based on a voltage of one of the readout wires corresponding to the pixel cell, and outputs a determination result as a value of a pixel corresponding to the pixel cell, and the readout circuit includes: a precharge circuit configured to precharge the readout wires, and a column amplifier configured to determine whether a photon is detected or not based on a voltage of the readout wire to which the detection result of the photon is transferred, the column amplifier being configured to change the voltage of the readout wire to one of two predetermined voltages corresponding to the determination result and hold the voltage”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 3 – 8: claims 3 – 8 depend directly or indirectly to claim 1 and they require all the limitations of claim 1 and which are not taught by the prior art of record. On the other hand, claims 3 – 8 add additional limitations to claim 1 and which are not taught by the prior art either. Therefore, claims 3 – 8 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. S. Kasuga et al., US 10,812,729 B2 – it teaches a solid-state imaging device includes a detector, a count value storage, and a reader. The detector includes an avalanche 
2. A. Andreou et al., US 2017/0131143 A1 – it teaches a photodetection circuit configured to selectively operate in either linear mode or Geiger mode, the photodetection circuit comprising: an avalanche photodiode; a mode switching circuit configured to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode by modifying a bias voltage applied to the avalanche photodiode during operation of the photodetection circuit; a quenching circuit configured to quench and reset the avalanche photodiode in response to an avalanche event when the photodetection circuit is operated in Geiger mode; an integration circuit configured to integrate photocurrent output by the avalanche photodiode and generate integrated charge units based at least in part on the integrated photocurrent when the photodetection circuit is operated in linear mode; and at least one counter, wherein: the at least one counter is configured to count pulses output by the avalanche photodiode in response to photon impact events when the photodetection circuit is operated in Geiger mode, and the at least one counter is configured to count integrated charge units generated by the integration circuit when the photodetection circuit is operated in linear mode.
3. T. Goden, US 11,169,022 B2 – it teaches a photo-detection device comprising: a quench resistor having one terminal connected to a first node; a photodiode having one 
4. P. Deane, US 9,952,323 B2 – it teaches an optical event sensor and its method of operation for detecting an optical event, the optical event sensor comprising: an array of pixels operable to be activated substantially concurrent with activation of a photonic interrogation source, the pixels comprising avalanche photodiodes, a voltage bias level of avalanche photodiodes corresponding to pixel operation in one of Geiger mode and avalanche mode; wherein the array of pixels is operable to receive a reflected beam from the object, at the array, and to generate a signal corresponding to a location of incidence of the reflected beam on the array, wherein the signal corresponds to at least one of a pixel array address and a time-of-flight (TOF) of the interrogation beam and the reflected beam, and wherein the array of pixels is operable to determine a distance to the object based upon the signal.
5. H. Ikedo, US 10,491,843 B2 – it teaches a solid-state image pickup element comprising: a plurality of sensors that generate pulses with a frequency based on a reception frequency of photons; a plurality of counters that count the number of the pulses; and a setting part that sets, in an exposure period, a state where the pulses are counted by the plurality of counters and a state where the pulses are not counted by the plurality of counters, with a timing based on an arbitrary pattern, wherein the arbitrary pattern is a pattern for encoded exposure and wherein the sensor comprises an avalanche photodiode. 

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697